Citation Nr: 1047012	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II.

2.  Entitlement to a rating in excess of 20 percent for chronic 
right should pain, status-post failed rotator cuff repair (right 
shoulder disorder).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to June 1972.  
Further, the record reflects he had additional service in the 
Reserves.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The RO in Montgomery, Alabama, currently has 
jurisdiction over the Veteran's VA claims folder.

The Veteran's claim for a higher rating for his right shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible medical evidence 
shows that the Veteran's type II diabetes mellitus was not 
incurred in aggravated by service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2010); 
Biggins v. Derwinski, 1 Vet. App. 474 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in February 2008, which is prior to the 
April 2008 rating decision on appeal.  In pertinent part, this 
letter informed the Veteran of what was necessary to substantiate 
his current appellate claims, what information and evidence he 
must submit, what information and evidence will be obtained by 
VA, and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as 
well as the Court's holding in Quartuccio, supra.  Moreover, the 
February 2008 letter included information regarding disability 
rating(s) and effective date(s) as mandated by the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

In view of the above, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such evidence 
and of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Thus, there is no further duty to 
notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his case has been satisfied.  The service 
treatment records are on file as are various post-service medical 
records.  Further, the Veteran has had the opportunity to present 
evidence and argument in support of his claims, and nothing 
indicates he has identified the existence of any other relevant 
evidence that has not been obtained or requested.  As part of his 
Substantive Appeal, he indicated that no hearing was desired in 
this case.  Further, although no examination was accorded 
regarding the diabetes mellitus claim, for the reasons detailed 
below the Board finds that no such development is warranted based 
on the facts of this case.  Thus, the Board finds that the duty 
to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training during which the Veteran was disabled from 
an injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training. 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty, other than full-time duty, prescribed for 
the Reserves. 38 U.S.C.A. § 101(23)(A).  Reserves include the 
National Guard.  38 U.S.C.A. § 101(26), (27).

In this case, the Board finds that the preponderance of the 
evidence Is against a finding that the Veteran's current type II 
diabetes mellitus was incurred in or otherwise the result of his 
active service.

The Board observes that, as diabetes mellitus is a disease, 
service connection is only warranted if the record reflects that 
is was incurred in or otherwise the result of his January to June 
1972 active service, or a period of ACDUTRA.  Service connection 
is not warranted for a disease that was incurred in or otherwise 
the result of inactive duty training.

The Board observes that there is no indication that the Veteran 
was first diagnosed with diabetes mellitus during his 1972 period 
of active service, or for years thereafter.  In fact, the 
competent medical evidence on file first indicates findings of 
diabetes mellitus in 2000, with other records noting a history of 
the disability being first diagnosed in 1998.  In either case, 
the record reflects that it was decades after the 1972 period of 
active service.

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that Veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

The Board further notes that as the diabetes mellitus was first 
diagnosed years after the 1972 period of service, the Veteran is 
not entitled to a grant of service connection on a presumptive 
basis pursuant to 38 C.F.R. §§ 3.307, 3.309(a), for a chronic 
disease diagnosed within the first post-service year.

The Board acknowledges that there is evidence that diabetes 
mellitus was diagnosed during the time the Veteran was in the 
Reserves, undergoing periods of ACDUTRA and inactive duty 
training.  In fact, the record indicates he was on a period of 
ACDUTRA in February 2000, when he initially injured his right 
shoulder, and was diagnosed with diabetes mellitus within a year 
of that service.  However, presumptive periods do not apply to 
ACDUTRA or inactive duty training.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 
U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 
(presumption of aggravation of a chronic pre- existing disease), 
and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service 
incurrence for certain disease) for the periods of ACDUTRA or 
inactive duty training is not appropriate.  See also Hines v. 
Principi, 18 Vet. App. 227 (2004); Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).

No other presumptive provision appears applicable to the 
Veteran's 1972 period of service.  For example, 38 C.F.R. 
§ 3.309(e) provides a presumption of service connection for type 
II diabetes mellitus based upon herbicide exposure, but the 
record does not reflect the Veteran ever had active service in 
the Republic of Vietnam or was otherwise exposed to herbicides 
during his military service.  Therefore, this presumptive 
provision is not applicable to the instant case.

The Board also notes that the Veteran does not contend, nor does 
the record otherwise reflect, that his diabetes mellitus is 
secondary to his right shoulder disorder, which is his only 
service-connected disability.  See 38 C.F.R. § 3.310.  

In view of the foregoing, service connection is only warranted if 
it was directly incurred or otherwise the result of the 1972 
period of active service, or a recognized period of ACDUTRA.  The 
Board has already determined there was no evidence of diabetes 
mellitus being diagnosed during the 1972 period, nor does the 
evidence of record link the disease to that period.  Similarly, 
nothing in the record indicates that this disability was first 
manifested in or otherwise due to a period of ACDUTRA.

The Board acknowledges the Veteran's contention that he had 
diabetes mellitus during his period in the Reserves, and that it 
impeded the healing from his right shoulder injury.  However, the 
record does not reflect it was first diagnosed during a period of 
ACDUTRA, which is necessary for a grant of service connection in 
this case.  Further, the Board acknowledges the Veteran's 
contentions that he had symptoms of his diabetes mellitus during 
his period with the Reserves but did not mention it because he 
was concerned he would be removed from the Reserves.  However, 
this does not change the fact the disability was not first 
diagnosed during ACDUTRA.

The Board also notes that while the Veteran, as a lay person, is 
competent to describe visible symptomatology (See Jandreau, 
supra) diabetes mellitus is a disease that requires specific 
medical testing to confirm its existence.  As such, it is not a 
disability that is subject to lay observation.  In other words, 
it is the type of disability for which competent medical evidence 
is required, and nothing in the record indicates the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See 38 C.F.R. § 
3.159(a)(1).

For these reasons, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim.  
Moreover, the Board concludes that no development on this matter 
is warranted in this case.  In the absence of evidence of in-
service incurrence or aggravation of the type II diabetes 
mellitus, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical nexus opinion would not be supported by what 
actually occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link the current 
diabetes mellitus to the Veteran's service.  Accordingly, service 
connection must be denied.


ORDER

Service connection for diabetes mellitus, type II, is denied.

REMAND

In his May 2009 Substantive Appeal, the Veteran reported that his 
right shoulder disability had worsened since the most recent 
examination, which was conducted in March 2008.  As such, VA is 
required to afford him a contemporaneous VA examination to assess 
the current nature, extent and severity of his right shoulder 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the 
Board has no discretion and must remand this claim.  

The Board also observes that the Veteran receives VA treatment 
for this condition, and records of his VA care, dated since May 
2009, have not been associated with the claims folder.  Under the 
law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  As such, the RO must 
associate records of the Veteran's VA outpatient treatment with 
the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any pertinent 
medical records, to specifically include 
those dated since May 2009 from the 
Montgomery, Alabama, VA Medical Center.

2.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the Veteran for an appropriate VA 
examination to determine the nature, 
extent and severity of his right shoulder 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests, including 
range of motion studies, should be 
performed.  The examiner should express 
the findings of range of motion studies in 
degrees and in relation to normal range of 
motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the affected joint.  The 
examiner should set forth a complete 
rationale for all conclusions in a legible 
report.

3.  Then readjudicate the claim.  If the 
benefits sought on appeal are not granted 
in full, a supplemental statement of the 
case should be issued and the Veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


